DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 Feb 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Replacement drawings were received on 24 Feb 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morein (US 2015/0027575).
Regarding Claim 1, Morein discloses a ball valve (240 of the embodiment of Figure 9 shown as element 40 in Figure 3 as a ball).  The valve comprising: 
a valve body (240; Figure 9; Paragraph 71), 
wherein the valve body is configured to be driven to rotate through a drive train (by 298 in Figure 9; Paragraph 71) that includes a planetary gear set (paragraph 72 discloses planet gears at 286 of the planetary gear set including the planet gears, a ring gear and a sun gear 284), and 
wherein a gear of the planetary gear set is integrally formed with the valve body (the ring gear at 243 of the body 240 shown in Figure 9 and disclosed in paragraph 72).  
Regarding Claim 2, Morein discloses where a ring gear of the planetary gear set is integrally formed with the valve body (the ring gear at 243 of the body 240 shown in Figure 9 and disclosed in paragraph 72).  
Regarding Claim 3, Morein discloses where the gear of the planetary gear set comprises a recess on an outer surface of the valve body (the ring gear at 243 of the body 240 shown in Figure 9 and disclosed in paragraph 72; where Figure 9 shows the planet gears at 286 housed within the recess formed on the outer surface of the body (240) and the depth of the recess is at least the depth of the teeth at 243).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouton (US 5,535,715) in view of Morein (US 2015/0027575).
Regarding Claim 4, Mouton discloses a refuel manifold for a gas turbine engine (Figure 7a).  The manifold comprising: a plurality of the ball valve (30) the valve comprising a valve body (30; four shown in Figure 7a) but fails to disclose wherein the valve body is configured to be driven to rotate through a drive train that includes a planetary gear set, and wherein a gear of the planetary gear set is integrally formed with the valve body.
Morein discloses a ball valve (240 of the embodiment of Figure 9 shown as element 40 in Figure 3 as a ball).  The valve comprising: 
a valve body (240; Figure 9; Paragraph 71), 
wherein the valve body is configured to be driven to rotate through a drive train (by 298 in Figure 9; Paragraph 71) that includes a planetary gear set (paragraph 72 discloses planet gears at 286 of the planetary gear set including the planet gears, a ring gear and a sun gear 284), and 
wherein a gear of the planetary gear set is integrally formed with the valve body (the ring gear at 243 of the body 240 shown in Figure 9 and disclosed in paragraph 72).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mouton to incorporate the teachings of Morein to provide for wherein the valve body is configured to be driven to rotate through a drive train that includes a planetary gear set, and wherein a gear of the planetary gear set is integrally formed with the valve body. Doing so would allow for each ball valve to be independently controlled to a specific position, as taught by Morein (paragraph 72) thereby allowing greater confidence in the control and positioning of each ball valve independent to and separate from the operation (or lack thereof) of the other ball valves in the manifold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Russel (US 6,378,841); Liu (US 9,903,483); Bugeja et al (US 2020/0248836); Todd (GB1211035A); Reinert (DE102004060517B3); Gissing et al (WO2020/207574A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753